Chapman, C. J.
The complaint alleges in proper form that the defendant was a common drunkard on the 1st of January 1868. Commonwealth v. Boon, 2 Gray, 74. But it does not allege in proper form that he was a common drunkard at any other time; the words “having been at divers days and times since said first day of January in the year one thousand eight hundred ánd sixty-eight drunk and intoxicated by the voluntary and excessive use of intoxicating liquors,” not being sufficient. Commonwealth v. Gardner, 7 Gray, 494. The evidence should therefore have been confined to acts done on a single day. Commonwealth v. Elwell, 1 Gray, 463. Exceptions sustained.